COPE, J.
(specially concurring).
On the issue of preexisting condition, I do not believe there was any error. The Department of Transportation (“DOT”) said during the charge conference that in closing argument it would contend that some of plaintiffs claims were attributable to plaintiffs preexisting physical condition. DOT based its argument that plaintiff had a preexisting condition on medical evidence at trial. The court correctly ruled that plaintiff was entitled to have the jury *480instructed that he could recover for aggravation of a preexisting condition.
I concur with the rest of the opinion.